Title: To James Madison from James Maury, 28 September 1802
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 28th. Septemr. 1802
					
					My last letter was of 14th. instant, to which praying reference, I now have the Honor to 

inclose you a price current for the Articles of Import from the United States.
					Since the Peace the Application to me from distress’d American Seamen is greatly increased by 

the Numbers which have been discharged from the British Navy, and I have endeavoured to relieve the 

United States of the expences of their support by requesting the Masters of our vessels to take them, 

agreeably to the law of 14th. April 1792, but have the Mortification to tell you that these requests of 

mine are of late so frequently refused that I wish to be informed whether it would not be adviseable to 

have the refusing Captains represented to the proper Officer of the United States with the needful 

Vouchers for enabling him to issue process against them in the Courts there for the Fines they incur 

and, if you think it adviseable, I pray you will be pleased to name to me the Officer to whom I am to 

address myself & the Kind of documents which will be admitted as Proof.  I have the Honor to be 

with Perfect Respect Sir Your most Obed. Servant
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
